Title: To Benjamin Franklin from Samuel Wharton, 13 June 1781
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Philadelphia June 13 1781
Referring you to my private Letter, written to you by this Vessel, I beg leave to introduce the Bearer Mr. Cornelius Ray to your Notice, and protection. He is the son of a Gentleman of amiable Character, who formerly resided in the City of New York. Any Civilities which your Excellency may be pleased to show Mr Ray,— will be esteemed, as immediately conferred On Dear Sir Your affectionate and very hble Servant
Saml. Wharton
His Excellency Benjamin Franklin Esqr. &c &c
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Minister Plenapotentiary from / the United States of North / America at the Court of / Versailes. / Passy near / Paris / per favr. of Mr. Ray
